Citation Nr: 0931076	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-40 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for depression. 

2.  Entitlement to an initial compensable rating for 
residuals of fractures of the left 4th, 5th, and 6th ribs.

3.  Entitlement to an initial rating higher than 10 percent 
for residuals of a left clavicle fracture.

4.  Entitlement to an initial compensable rating for left 
elbow neuropathy.

5.  Entitlement to a rating higher than 30 percent for 
headaches.

6.  Entitlement to a rating higher than 10 percent for 
tinnitus. 




REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1989 to May 1999 and from May 2000 to June 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2004, the Veteran withdrew his request for a 
hearing before the Board. 

After the Veteran's file was forwarded to the Board, he 
submitted additional evidence to the Board and waived the 
right to have the additional evidence considered by the RO. 

In June 2007, the Board remanded the claims for increased 
ratings for headaches, depression, residuals of a fracture of 
the left clavicle, and left elbow neuropathy for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).



In a decision in June 2007, the Board denied the claims for a 
rating higher than 10 percent for tinnitus, and the claim for 
an initial compensable rating for residuals of fractures of 
the left 4th, 5th, and 6th ribs.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2008, the Court 
vacated in part, the Board's decision and remanded the claims 
to the Board for further action.


FINDINGS OF FACT

1. Under the General Rating Formula for Mental Disorders, the 
Veteran's depression does not produce occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  Since the effective date of the grant of service 
connection, residuals of fractures of the left 4th, 5th, and 
6th ribs are manifested by pain without removal or resection 
of any rib.

3.  The service-connected residuals of a left clavicle 
fracture are manifested by subjective complaints of pain and 
left shoulder flexion and abduction above shoulder level.

4.  The service-connected left elbow neuropathy is manifested 
by complaints of tingling, weakness, numbness, and pain in 
the left arm, with no objective medical evidence of current 
neurologic impairment or residuals.

5.  The service-connected headaches are not manifested by 
prostrating episodes productive of severe economic 
inadaptability.

6.  The current 10 percent rating for tinnitus is the maximum 
schedular rating for tinnitus, whether tinnitus is perceived 
in one ear or each ear; factors warranting an extraschedular 
rating are not shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating higher than 
30 percent for depression have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2008).

2.  The criteria for an initial compensable rating for 
residuals of fractures of the left 4th, 5th, and 6th ribs have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002& Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5297 (2008).

3.  The criteria for an initial rating higher than 10 percent 
for residuals of a left clavicle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 
(2008).

4.  The criteria for an initial compensable rating for left 
elbow neuropathy have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002& Supp. 2008); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2008).

5.  The criteria for a rating higher than 30 percent for 
headaches have not been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.12a, Diagnostic Code 8100 (2008).

6.  There is no legal basis for the assignment of a rating 
higher than 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2002, 2005); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Initial Rating Claims

Where, as here, service connection has been granted and the 
initial ratings have been assigned, the claims of service 
connection have been more than substantiated, the claims have 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claims of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claims for initial higher ratings.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Tinnitus

On the claim for increase for tinnitus, the U. S. Court of 
Appeals for Veterans Claims has held that the VCAA does not 
apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  With respect to this claim, the facts are 
not in dispute.  Resolution of the appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of a disability rating for tinnitus.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

Headaches

The Veteran was provided post-adjudication notice by letters, 
dated in September 2007 and in June 2008.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence indicating an increase 
in severity and the effect that the worsening had on 
employment and daily life and general notice of the criteria 
of the Diagnostic Code under which the Veteran is rated.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life and notice of the criteria of the 
Diagnostic Code under which the Veteran is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in November 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Service records are associated with 
the claims file as are post-service private and VA treatment  
records.  The Veteran was afforded VA examinations.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).



1.  Depression

By a rating decision in June 2003, the RO granted service 
connection for depression  and assigned a 10 percent 
disability rating effective July 1, 2002.  The Veteran 
disagreed with the rating.  In a rating decision in December 
2008, the RO increased the Veteran's disability rating for 
depression to 30 percent disabling, effective July 1, 2002.  

Treatment records show that the Veteran took medication for 
depression.  

On VA psychiatric examination in April 2003, the Veteran 
reported feeling depressed since he sustained injuries in a 
motorcycle accident in January 2001.  He complained of 
sleeping difficulties.  The Veteran denied decreased appetite 
or anhedonia.  He stated that his energy and concentration 
were good.  The Veteran related not having many friends, 
although he attributed this to having moved recently from a 
different geographical area.  At the time of the examination, 
the Veteran was working full time as a civilian license 
evaluator for the Coast Guard.  The Veteran did household 
chores and was able drive a car.  The Veteran was divorced 
and had no children.  The Veteran had been taking 
antidepressants since June 2002.  

The examiner described the Veteran as well nourished and 
fairly groomed.  He was cooperative and had good eye contact.  
Psychomotor activity was within normal limits.  His affect 
was personable.  The Veteran denied paranoia, delusions, 
suicidal or homicidal ideation.  His thought process was 
linear and goal oriented without flight of ideas.  He was 
alert and oriented and his concentration was grossly intact.  
The examiner diagnosed depressive disorder and assigned a GAF 
score of 70.  

On VA examination in August 2008, the Veteran complained of 
depression as secondary to chronic pain, sleep impairment, 
occasional feeling of hopelessness, and irritability.  The 
Veteran denied treatment other than medication.  The Veteran 
reported that his depression was worst at night.  At the time 
of the examination, he was married and had no children.  

The Veteran continued to work in licensing for the Coast 
Guard, although he moved in 2004 to a different geographical 
area to be closer to his family.  He related having missed 
some days of work although he denied that it was a 
significant amount.  The examiner noted that the Veteran was 
casually dressed.  He was cooperative and responded in a 
goal-directed manner.  The Veteran's thought content was 
logical and goal oriented.  His mood appeared somewhat 
melancholic.  His speech was normal in rate and rhythm.  Eye 
contact was appropriate.  Thought content was logical and 
goal directed.  He was alert and oriented.  His affect was 
melancholic, but he demonstrated appropriate range of affect.  
The Veteran denied panic attacks, delusions, hallucinations, 
suicidal or homicidal thoughts.  The examiner diagnosed 
depressive disorder, chronic, moderate, and assigned a GAF 
score of 55.  

Legal Criteria

The Veteran's depression is currently rated 30 percent under 
38 C.F.R. § 4.130, Diagnostic Code 9434, the General Rating 
Formula for Mental Disorders. 

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The criteria for the next higher rating, 50 percent, are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g. suicidal ideation or severe obsessional rituals), or 
any other serious impairment in social or occupational 
functioning.  GAF score from 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  GAF score from 61 to 
70 represents mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above.

Analysis

Because of the potential for a separate rating for a separate 
period of time based on facts found, the Board will 
separately rate the psychiatric disorder based on the VA 
psychiatric examination in April 2003 and medical records 
more contemporaneous with the examination in 2003, and the VA 
mental disorders examination in August 2008 and the records 
more contemporaneous with the examination in 2008. 

VA Psychiatric Examination in April 2003 

On VA psychiatric examination in April 2003, the Veteran 
complained of depression and sleeping difficulties.  The 
examiner diagnosed depressive disorder, otherwise not 
specified, and assigned a GAF score of 70.  

A GAF score from 61 to 70 represents mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 50 percent rating have been met.  It is the effect of 
the symptoms, rather that the presence of symptoms, 
pertaining to the criteria for a 50 percent rating, that is, 
occupational and social impairment with reduced reliability 
and productivity, that determines the rating. 

As for the effect of the Veteran's symptoms on work or family 
relations, the record shows that the Veteran was divorced and 
had no children.  While the Veteran reported not having many 
friends, he attributed his social circumstances to having 
moved recently from a different geographical area.  At the 
time of the examination, the Veteran was working full time as 
a civilian license evaluator for the Coast Guard.  The 
Veteran did household chores and was able drive a car. 

As for the effect of the Veteran's symptoms, the Veteran 
denied decreased appetite or anhedonia.  He stated that his 
energy and concentration were good.  The examiner described 
the Veteran as well nourished and fairly groomed.  He was 
cooperative and had good eye contact.  Psychomotor activity 
was within normal limits.  His affect was personable.  He 
denied paranoia, delusions, suicidal or homicidal ideation.  
His thought process was linear and goal oriented without 
flight of ideas.  The Veteran was alert and oriented and his 
concentration was grossly intact.  



Based on these findings, the symptoms have not resulted in 
occupational and social impairment with reduced reliability 
and productivity, that are the equivalent to the symptoms 
listed in the criteria for a 50 percent rating, namely, 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Also none of the symptoms listed in the criteria for a 50 
percent rating are demonstrated such as occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Board finds that the effect of the symptomatology does 
not equate to or more nearly approximate the criteria of a 50 
percent rating, that is, occupational and social impairment 
with reduced reliability and productivity.

VA Examination in August 2008 

On VA examination in August 2008, the Veteran complained of 
depression, sleep impairment, occasional feelings of 
hopelessness, and irritability.  His GAF score was 55.  

GAF score from 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

As for the effect of the Veteran's symptoms on work or family 
relations, the record shows that the Veteran was married and 
had no children.  The Veteran continued to work in licensing 
for the Coast Guard, although he moved in 2004 to be closer 
to his family.  He related having missed some days of work 
although he denied that it was a significant amount.   

As for the effect of the Veteran's symptoms, he demonstrated 
appropriate range of affect throughout the examination.  The 
examiner noted that the Veteran was casually dressed, he was 
cooperative and responded in a goal-directed manner.  The 
Veteran's thought content was logical and goal oriented.  His 
speech was normal in rate and rhythm.  Eye contact was 
appropriate.  Thought content was logical and goal oriented.  
He was alert and oriented.  The Veteran denied panic attacks, 
delusions, hallucinations, suicidal or homicidal thoughts.  

Based on these findings, the symptoms have not resulted in 
occupational and social impairment with reduced reliability 
and productivity, that are the equivalent to the symptoms 
listed in the criteria for a 50 percent rating, namely, 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Also none of the symptoms listed in the criteria for a 50 
percent rating are demonstrated such as occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Board finds that the effect of the symptomatology does 
not equate to or more nearly approximate the criteria of a 50 
percent rating, that is, occupational and social impairment 
with reduced reliability and productivity.

2.  Residuals of Rib Fractures

The service medical records reveal that the Veteran was 
involved in a motorcycle accident in January 2001 and 
suffered fractures of the left 4th, 5th, and 6th ribs.  

In a rating decision in June 2003, the RO granted service 
connection for residuals of fractures of the left 4th, 5th, 
and 6th ribs, and assigned a noncompensable rating by analogy 
to the removal of ribs under Diagnostic Code 5297. 

In April 2002, the Veteran's treating chiropractor noted that 
in the January 2001 accident, the Veteran shattered his 
clavicle, broke 3 ribs on the side of his back, and 
experienced trauma to the left shoulder, left arm and left 
radius and ulna, and possible muscle tissue and nerve damage.  
The chiropractor recommended that the Veteran work 6 to 8 
hour shifts up to 5 days a week, as his physical disabilities 
appeared ho have worsened  after he started working 60 to 70 
hours a week.  

The current claim was received at the RO in September 2002.

Private medical records disclose that in February 2001 the 
Veteran complained of painful ribs.  In January 2002, he 
continued to experience pain.  

On VA examination in April 2003, the Veteran complained of 
constant pain in the left side of his body for which he took 
pain medication.  He indicated that he lost several days of 
work due to pain.  X-rays revealed healed fractures of the 
4th, 5th and 6th ribs.  The diagnosis was broken ribs with 
residuals of pain.  No major functional restrictions were 
noted.  

The record shows that the Veteran sustained fractures of the 
left 4th, 5th, and 6th ribs.  X-rays reveal that the fractures 
are healed.  The Veteran's primary complaint is pain.

Legal Criteria

The service-connected residuals of fractures of the left 4th, 
5th, and 6th ribs has been rated by analogy to the removal of 
ribs under Diagnostic Code 5297.  Under this Diagnostic Code, 
a 10 percent rating is warranted for removal of one rib or 
resection of two or more ribs without regeneration; a 20 
percent rating requires removal of two ribs, and a thirty 
percent rating requires the removal of three or four ribs.  
38 C.F.R. § 4.72, Diagnostic Code 5297. 

Analysis

The record shows that X-rays reveal that the fractured ribs 
are healed.  At the VA examination in April 2003, the Veteran 
reported constant pain, but no functional restrictions were 
noted. 

From the effective date of service connection, the Board 
finds that the medical evidence does not demonstrate that the 
complaint of pain more nearly approximates or equates to 
removal of one or more ribs.  

As discussed above, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The 
Veteran has complained of pain in his side due to his ribs.  
No additional compensation is warranted, however, because 
there is no objective evidence of functional loss, 
disability, or other manifestations of the service- connected 
residuals of fractures of the left 4th, 5th, and 6th ribs, that 
would equate to removal or resection of the ribs.  Under 
Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not 
required to assign a separate rating for pain.  A compensable 
rating under the criteria of DeLuca is not warranted.

As the preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

3.  Residuals of a Left Clavicle Fracture

The Veteran fractured the left clavicle in a motorcycle 
accident in January 2001.  

By a rating decision in June 2003, the RO granted service 
connection for residuals of a left clavicle fracture and 
assigned a noncompensable disability rating effective July 1, 
2002.  The Veteran disagreed with the rating.  In a rating 
decision in December 2008, the RO increased the Veteran's 
disability rating for residuals of a left clavicle fracture 
to 10 percent disabling, effective July 1, 2002.  

On VA examination in April 2003, the Veteran related a 
history of breaking the left clavicle in 2001 with residual 
myofascial pain syndrome.  The Veteran complained  of severe, 
constant, daily pain in the left shoulder area with muscle 
spasms.  Painkillers only marginally improved the pain.  He 
also reported loss of strength and fatigue.  The Veteran 
related being functionally impaired due to his inability to 
use the left arm.  He could not do lifting or housework.  He 
stated that he missed approximately a week of work due to his 
disability.  The examiner noted that the Veteran was right 
hand dominant.  

Hand strength was normal and the Veteran was able to make a 
fist with both hands.  On examination, the shoulders revealed 
no tenderness, heat, redness, swelling, effusion, abnormal 
movement, instability or weakness.  Range of motion was 
within normal limits.  Flexion was to 180 degrees, abduction 
was to 180 degrees, and external and internal rotation was to 
90 degrees.  Sensory and motor examination was normal.  There 
was no muscle atrophy or wasting.  Reflexes were 2/2.  X-rays 
revealed a healed left clavicle fracture.  The examiner 
expressed the opinion that the Veteran had no major 
functional restrictions. 



On VA examination in October 2008, the Veteran complained of 
pain in the left clavicle area.  He denied flare-ups of pain.  
The Veteran could not lift more than 30 pounds.  The Veteran 
worked in a clerical position.  On examination, the left 
shoulder was not tender.  The Veteran had normal 5/5 muscle 
strength in all planes.  Abduction and forward flexion was 
normal at 180 degrees, external rotation was normal at 90 
degrees.  Range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  X-rays revealed a well-healed clavicle 
fracture.  

Legal Criteria

In this case, the Veteran's service-connected residuals of a 
left clavicle fracture has been rated as 10 percent disabling 
under Diagnostic Coder 5203, pertaining to impairment of the 
clavicle or scapula.  Under Diagnostic Code 5203, the 
criteria for the next higher rating, 20 percent, are nonunion 
with loose movement of the clavicle or scapula, or 
dislocation of the clavicle or scapula.

Another applicable Diagnostic Code is Diagnostic Code 5201, 
on the basis of limitation of motion of the shoulder.  Under 
Diagnostic Code 5201, the criterion for the next higher 
rating, 20 percent, is limitation of motion of the arm at 
shoulder level.

The normal range of motion of the shoulder is 180 degrees of 
forward elevation (flexion) and abduction, and 90 degrees of 
external rotation.  38 C.F.R. § 4.71, Plate I.  Limitation of 
motion at the shoulder level equates to 90 degrees of either 
flexion or abduction.

Analysis

On the basis of VA X-rays and no history of recent 
dislocation or subluxation, the criteria for a higher rating 
under Diagnostic Code 5203 have not been met as neither 
dislocation nor nonunion of the clavicle or scapula of either 
shoulder is shown.

As for a higher rating under Diagnostic Code 5201, that is, 
limitation of motion of the arm to the shoulder level, that 
is, to 90 degrees, on VA examination in 2003 and 2008, 
forward flexion and abduction were to 180 degrees with no 
additional function loss due to pain, weakness, fatigue, lack 
of endurance, incoordination, or on repetitive motion.  As 
limitation of motion is not functionally limited to shoulder 
level, considering 38 C.F.R. §§ 4.40 and 4.45, the criteria 
for a 20 percent rating under Diagnostic Code 5201 for either 
shoulder have not been met.

As the preponderance of the evidence is against the claim for 
a higher rating at any time during the appeal period, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

4.  Left Elbow Neuropathy

The Veteran injured his left elbow in a motorcycle accident 
in January 2001.  

Private treatment records in 2002 show complaints of left 
elbow pain.  In January 2002, the Veteran was evaluated for 
left elbow pain and complaints of left arm parasthesias from 
the medial aspect of the forearm to the ring and little 
fingers.  On examination, there was tenderness to palpitation 
along the cubital tunnel and a positive Tinnel's sign in that 
region.  The ulnar nerve was not subluxed.  He had a negative 
Tinnel's sign over the Guyon's canal and over the carpal 
tunnel.  The median nerve compression test was negative.  
Adson's maneuver created numbness in the ring and middle 
finger.  The examiner determined that the Veteran had signs 
and symptoms of an ulnar neuropathy at the elbow.  

In April 2002, the Veteran's treating physician recommended 
that the Veteran work 6 to 8 hour shifts up to 5 days a week, 
as his physical disabilities appeared ho have worsened after 
he started working 60 to 70 hours a week.  

In April 2002, a nerve conduction study was abnormal.  The 
electrophysiological findings were suggestive of ulnar 
neuropathy at the elbow.  There was no electrophysiological 
evidence of a left median neuropathy at the wrist (carpal 
tunnel syndrome).  
 
On VA examination in April 2003, examination of the elbows 
showed no tenderness, heat, redness, swelling, effusion, 
abnormal movement, instability or weakness.  Range of motion 
was normal.  Flexion of the left elbow was to 145 degree, 
supination was 85 degrees and pronation was to 80 degrees.  
The Veteran was able to make a fist with his hand and had 
good approximation of the fingers to the midline.  Grip 
strength appeared to be equal bilaterally, symmetrical and 
normal.  On neurologic examination, sensory and motor 
strength evaluations were normal.    

By a rating decision in June 2003, the RO granted service 
connection for left elbow neuropathy and assigned a 
noncompensable disability rating effective July 1, 2002.  The 
Veteran disagreed with the rating.   

On VA neurological examination in October 2008, the Veteran 
reported onset of electric shocks in his left arm within 
weeks of the January 2001 motorcycle accident, as well as 
when lifting.  He continued to have shocks down the medial 
edge of the arm, and up his neck, 2 to 3 times a week.  The 
Veteran complained of decreased sensation of the fourth and 
fifth digits and partial numbness occurring 2 to 3 times a 
month.  The Veteran denied flare-ups.  He was unable to lift 
more than 30 pounds with his nondominant left hand.  

On examination, left ulnar distribution was unremarkable.  
The elbow had 5/5 strength in all planes.  Flexion was to 140 
degrees, extension was zero degrees, and pronation and 
supination were to 90 degrees, with no pain or diminution 
with repetitive testing.  He had normal sensation throughout 
the left upper extremity.  He had 2+ deep tendon reflexes at 
the elbow.  Romberg was negative.  The examiner found no 
evidence of ulnar neuropathy.  The EMG study reveled no 
abnormalities.  The examiner noted that the Veteran could 
benefit from wearing an elbow extension splint at night and 
counseled the Veteran to avoid long periods of elbow flexion.  



Legal Criteria

The Veteran's left elbow neuropathy is assigned a 
noncompensable evaluation under Diagnostic Code 8516, which 
indicates a lack of current residuals.  38 C.F.R. § 4.31 
(noting that where a minimum schedular evaluation requires 
residuals, and the schedule does not provide for a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required symptomatology is not shown).  
The evidence of record indicates that the Veteran is right- 
handed.  38 C.F.R. § 4.69.

For paralysis of the minor hand ulnar nerve, a 10 percent 
evaluation is assigned for mild incomplete paralysis, a 20 
percent evaluation is assigned for moderate incomplete 
paralysis, a 30 percent evaluation is assigned for severe 
incomplete paralysis, and a 60 percent evaluation is assigned 
for complete paralysis with "griffin Claw" deformity, due to 
flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb, and flexion of wrist weakened.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8516.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  Words such as mild, moderate, and severe are not 
defined in the Schedule, and the Board must evaluate all of 
the evidence to the end that its decisions are equitable and 
just.  See 38 C.F.R. § 4.6.

Analysis

Essentially, the Veteran complains of electric shocks, 
tingling, weakness, numbness, and pain in the left arm.  He 
reported difficulty gripping objects.  While an April 2002 
nerve conduction study contained findings were suggestive of 
ulnar neuropathy at the elbow.  

On VA examination in April 2003, the elbows showed no 
tenderness, heat, redness, swelling, effusion, abnormal 
movement, instability or weakness.  Range of motion was 
normal.  The Veteran was able to make a fist with his hand 
and had good approximation of the fingers to the midline.  
Grip strength appeared to be equal bilaterally, symmetrical 
and normal.  On neurologic examination, sensory and motor 
strength evaluations were normal.    

Similarly, on VA neurological examination in October 2008, 
the examiner noted that left ulnar distribution was 
unremarkable.  The elbow had 5/5 strength in all planes.  
Flexion was to 140 degrees, extension was zero degrees, and 
pronation and supination were to 90 degrees, with no pain or 
diminution with repetitive testing.  He had normal sensation 
throughout the left upper extremity.  He had 2+ deep tendon 
reflexes at the elbow.  Romberg was negative.  The examiner 
found no evidence of ulnar neuropathy.  The EMG study reveled 
no abnormalities.  

The evidence demonstrates complaints of left hand tingling, 
weakness, pain, and numbness, but the objective medical 
evidence reveals no current residuals to include left ulnar 
neuropathy.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  
Accordingly, an initial compensable evaluation for left elbow 
neuropathy is not warranted.

The Board has considered other potentially applicable 
diagnostic codes, but the evidence of record does not 
demonstrate any left elbow ankylosis, limitation of flexion, 
extension, impairment of flail joint, nonunion of the radius 
and ulna, impairment of the ulna, impairment of the radius, 
or impairment of supination and pronation.  38 C.F.R. § 
4.71a, Diagnostic Codes 5205-5213.  

Further, the evidence of record does not demonstrate any 
muscle injuries of the shoulder girdle or arm due to the 
Veteran's left elbow disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5301-5309.  Accordingly, a compensable 
initial evaluation for left elbow neuropathy is not 
warranted.



5.  Headaches

By a rating decision in June 2000, the RO granted service 
connection for headaches and assigned a disability rating of 
10 percent effective September 1999.  In September 2002, the 
Veteran submitted the current claim for an increased rating.  
In a rating decision in December 2008, the RO increased the 
Veteran's disability rating for headaches to 30 percent 
disabling, effective July 1, 2002.  

On VA examination in April 2003, the Veteran reported a 10 
year history of headaches.  He took medication to treat the 
pain.  The Veteran related attacks occurring once a week and 
lasting for approximately one day that required him to stay 
in bed and loose some days of work as a result.  He 
complained of pain in his eyes during these attacks.  The 
examiner diagnosed migraine headaches and determined that the 
Veteran had no major functional restrictions from an internal 
medicine standpoint.  

VA treatment records in April 2004 noted migraines 3 times a 
week.  The Veteran denied nausea, vomiting or dizziness with 
headaches.  In October 2005, the Veteran's migraines were 
noted as stable. 

Private medical records from 2006 trough 2007 show that 
Veteran sought chiropractic treatment to help his headaches.  

On VA neurological examination in October 2008, the Veteran 
reported headaches 2 to 3 times a week, lasting anywhere 
between 4 to 12 hours.  The pain was described as occipital 
with tightening, then moving behind the eyes.  The Veteran 
endorsed phonosensitivity, photosensitivity, and 
irritability.  The Veteran denied nausea or vomiting.  
Migraine triggers included a poor night sleep and exposure to 
bright sunlight after a few cloudy days.  The Veteran 
indicated that during a migraine, he would typically go home 
or go to the chiropractor.  

Work leave records from August 2006 through September 2007 
show that the Veteran lost approximately 2 days total of work 
for doctor appointments to treat the migraines and 
chiropractic appointments.  

Legal Criteria

The service-connected headaches are currently rated 30 
percent under Diagnostic Code 8100.  The criteria for the 
next higher, 50 percent, are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

The term "productive of economic inadaptability" does not 
require that a veteran be completely unable to work to 
qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. 
App. 440, 445-46 (2004).

Analysis

On VA examination in April 2003, the Veteran reported 
migraine attacks occurring once a week and lasting for 
approximately one day.  He reported loosing days of work as a 
result.  On VA neurological examination in October 2008, the 
Veteran reported headaches 2 to 3 times a week, lasting 
anywhere between 4 to 12 hours.  Based on this evidence, 
which the Board finds credible, the frequency of the 
headaches seems to be very frequent. 

As for completely prostrating and prolonged attacks, in April 
2003, the Veteran reported that his migraines would require 
him to stay in bed.  In 2008, he indicated that during a 
migraine, he would typically go home or go to the 
chiropractor.  

As for whether the headaches produce severe economic 
inadaptability, and recognizing the completely inability to 
work is not required, the record does show that the Veteran's 
headaches affect his job, but the record does not establish 
severe economic inadaptability, that is, making it extremely 
difficult to adapt or adjust to the work environment, as the 
record shows that the Veteran continues to be employed full 
time in the same capacity, which opposes, rather than 
supports, a finding of severe economic inadaptability.  

In the absence of evidence of "severe economic 
inadaptability," the criteria for the next higher rating have 
not been met, and as the preponderance of the evidence are 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

6.  Tinnitus 

By a rating decision dated in June 2000, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating under Diagnostic Code 6260. 

The current claim for increase was received at the RO in 
September 2002.

The Veteran asserts that he should be assigned separate, 10 
percent rating for tinnitus in each ear.

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2006).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. June 19, 
2006), the Federal Circuit affirmed VA's long-standing 
interpretation of pre- June 13, 2003, DC 6260 as authorizing 
only a single 10 percent rating for tinnitus, whether 
perceived as unilateral or bilateral.  

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for tinnitus.  
Therefore, the Veteran's claim for a separate 10 percent 
rating for each ear for his service-connected tinnitus must 
be denied under both the old and current versions of DC 6260.



As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and DC 6260, which has been upheld by the U.S. Court of 
Appeals for the Federal Circuit, there is no legal basis upon 
which to award a separate, 10 percent rating for tinnitus, 
whether or not tinnitus is perceived in each ear.  

Extraschedular Ratings 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria for headaches, depression, residuals 
of a left clavicle fracture, left elbow neuropathy, tinnitus, 
and residuals of fractures of the left 4th, 5th, and 6th ribs, 
reasonably describe the Veteran's disability level and 
symptomatology, and provided for higher ratings for 
additional or more sever symptoms, which have not been shown.  
The Board additionally notes that the Veteran has reported 
that tinnitus interferes with his activities of daily living 
and has led to occupational impairment.  



The effect on industrial capability is not, however, in and 
of itself, of such significance as to warrant referral for 
consideration of a compensable evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b); Floyd v. Brown, 
9 Vet. App. 88 (1996).  See also Thun v. Peake, 22 Vet. App. 
111 (2008).  And there is no evidence that the Veteran has 
any other symptom of tinnitus which is not addressed in the 
rating criteria.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R.  
§ 3.321(b)(1).


ORDER

An initial rating higher than 30 percent for depression is 
denied. 

An initial compensable rating for residuals of fractures of 
the left 4th, 5th, and 6th ribs, is denied.

An initial rating higher than 10 percent for residuals of a 
left clavicle fracture is denied.

An initial compensable rating for left elbow neuropathy is 
denied.

A rating higher than 30 percent for headaches is denied.

A rating higher than 10 percent for tinnitus is denied. 


___________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


